El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
En pleito en cobro de pagaré comparecieron los deman-dados y, mediante la sustitución de la fianza, obtuvieron el levantamiento del embargo trabado sobre cierta propiedad. Posteriormente el secretario, a instancias de la demandante, anotó la rebeldía de los demandados, y sin qne se le hiciera súplica a ese efecto, registró sentencia en rebeldía. No se había librado emplazamiento alguno.
 De conformidad con la fraseología del artículo 89 del Código de Enjuiciamiento Civil, la citación en ciertos procedimientos debe contener la prevención de qne a menos qne la parte demandada comparezca y conteste “el demandante obtendrá fallo por la cantidad exigida en la demanda, especificando la suma.” El artículo 194 provee que “si no se hubiere presentado la contestación al secretario de la corte, *547dentro del término señalado en la citación, o de sn prórroga, si se hubiese concedido, el secretario, a instancia del deman-dante, deberá hacer constar la rebeldía del demandado, y acto seguido anotará en el récord de la corte la sentencia para el pago de la cantidad especificada en la citación . . . .” Evidentemente, el artículo 194 presupone la expedición y diligenciamiento de una citación. Si la citación no contiene la prevención prescrita, el secretario carece de facultad para registrar sentencia en rebeldía. Zapater v. Irizarry, 15 D.P.R.. 538; y Vías v. Sucesión Pérez, id. 732. A fortiori, parecería que el secretario no puede registrar una sentencia en rebeldía en un caso en que nó se ha librado la citación y en que no se ha concedido prórroga para contestar. De todos modos, el secretario no puede determinar la naturaleza y efecto de una comparecencia con el fin de obtener el levan-tamiento de bienes embargados, como una sumisión a la juris-dicción de la corte y como una renuncia del derecho de la parte demandada a la prevención estatutaria que general-mente es condición precedente a la entrada por el secretario de una sentencia en rebeldía.

La sentencia apelada debe ser revocada y devolverse el caso para ulteriores procedimientos no inconsistentes con esta opinión.